Citation Nr: 0736999	
Decision Date: 11/26/07    Archive Date: 12/06/07

DOCKET NO.  05-11 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for migraine 
headaches, currently assigned a 30 percent disability 
evaluation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Anthony Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1965 to August 
1968.

This matter comes before the Board of Veteran's Appeals (BVA 
or Board) on appeal from a March 2004 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand: To afford the veteran with a VA 
examination, to develop additional evidence, and to provide 
the veteran with a proper notification letter.

The law provides that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence.  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159 (2007).

In this case, the Board notes that the last VA examination in 
the claims file was in September 2003.  The VA examiner noted 
that the veteran was treating his migraine headaches with 
Tylenol #3 and was usually able to work with the headache.

In the veteran's VA Form 9 dated in April 2005, the veteran 
stated that he currently was on disability retirement and 
that his economic status had changed by more than 50 percent.  
The veteran also stated that Tylenol #3 was no longer 
effective for his migraine headaches.  Where an increase in 
the disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

In this case, given the veteran's apparent report of an 
increase in severity of his migraine headaches and the fact 
that it has been over four years since the veteran's last VA 
examination, the Board believes a more contemporaneous VA 
examination to assess the veteran's current symptomatology 
associated with his service-connected asthma would be helpful 
in deciding the claim. 38 U.S.C.A. § 5103A (2007). See also 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
the veteran claims that a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide a new examination).  Under these circumstances, 
the RO should arrange for the veteran to undergo another 
examination at an appropriate VA medical facility.  

Also, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007) apply 
to all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or an effective date.  As those questions 
are involved in the present appeal, this case must be 
remanded for proper notice under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007), that includes an 
explanation as to the type of evidence that is needed to 
establish an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a 
corrective VCAA notice under 38 
U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b)(2007), that includes 
an explanation as to the information or 
evidence needed to establish an 
increased rating and the information or 
evidence needed to establish an 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 
Vet.App. 473 (2006).

2.  The RO should contact the veteran 
and offer an another opportunity to 
provide any additional information he 
can provide as to the reported 
"disability retirement."  Failures to 
respond or negative replies to this 
request should be noted in writing and 
associated with the claims folder.  
After receiving the necessary 
information, the RO should obtain any 
and all disability retirement records.

If it is necessary to obtain the 
veteran's authorization to obtain such 
records, request that he provide the 
appropriate authorization.  Failures to 
respond or negative replies to any 
request should be noted in writing and 
associated with the claims folder. If 
the requested records are unavailable, 
notify the veteran of that fact in 
accordance with the provisions of 38 
U.S.C.A. § 5103A(b) (West 2002); 38 
C.F.R. § 3.159(e) (2007).

3.  The veteran should be afforded a VA 
examination to determine the current 
level of disability of the service-
connected migraine headaches.  Any and 
all studies, tests, and evaluations 
deemed necessary by the examiner should 
be performed.  The examiner is 
requested to review all pertinent 
records associated with the claims 
file, including the veteran's service 
medical records, and to comment whether 
the veteran's migraine headaches are 
frequently completely prostrating and 
these prolonged attacks are productive 
of severe economic inadaptability.  
Specifically, the examiner should 
describe the extent to which the 
service-connected migraines affect the 
veteran's ability to maintain gainful 
employment.

A clear rationale for all opinions would 
be helpful and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Since it is important "that 
each disability be viewed in relation 
to its history [,]" 38 C.F.R. § 4.1 
(2007), copies of all pertinent records 
in the appellant's claims file, or in 
the alternative, the claims file, must 
be made available to the examiner for 
review.

4.  When all of the requested actions 
have been completed, undertake any 
other development needed and then 
readjudicate the issue of entitlement 
to a rating in excess of 30 percent for 
migraine headaches.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
C. TRUEBA 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



